BAUER, Circuit Judge,
dissenting. I respectfully dissent.
It is my firm conviction that this is a case of battery. To expand it into a Title VII case because the victim of this bully is a woman reads more into Title VII than I think is appropriate. Taking the complaint as true, it still accuses an absolute boob of punching out a weaker person— the mark of a coward but that isn’t covered by Title VIL I would affirm. She has a cause of action all right, but a state court tort for trespass vi et armis, not Title VII.